DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, there appears to be a typo at line 11, and at line 17 where a word seems to be missing. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears the phrases “normal traveling rule”, “properly traveling” and “degree of danger” in claim 2 are relative phrases which renders the claim indefinite.  The terms “proper, normal, and degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears the 
 	Further regarding claim 2, there also appears to be some confusing language at lines 7-10 at “instruct the vehicle to perform an emergency evacuation traveling, which is not in accordance with the normal traveling rule, when it is determined that the vehicle traveling in accordance with the normal traveling rule is not properly traveling” as this phrasing appears to be contradictory or comprise a typo, thus rendering the metes and bounds of the limitation indefinite.
	Claims 3-5 depend from rejected claim 1 and are thus rejected under the same rationale. 
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claims appear to be allowable for similar reasons as set forth in the parent cases for this continuing application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664